DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 regarding the rejection of claims 1-7 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Tokimasa (U.S. Patent No. 9026333) does not disclose arithmetically operating an erroneous stepping risk so that the determined upper limit is not exceeded on the basis of the specified object, however examiner respectfully disagrees. Tokimasa discloses mathematically calculating a degree of risk associated with a specific object in the environment (Tokimasa: Col. 4, lines 35-37; i.e., the ECU 1 then calculates the collision risk by multiplying the acquired collision risks with one another; see Fig. 3 for an explanatory diagram of an overview of a calculation of collision risk in the processing operations performed by the vehicle control device) and if the determined accelerator position judgement threshold is 100%, the upper limit is not exceeded (Tokimasa: Col. 4, lines 59-67; i.e., the ECU 1 corrects the accelerator position judgment threshold (referred to hereinafter as an AP judgment threshold) by a following formula based on the calculated collision risk… Corrected AP judgment threshold = reference AP judgment value x (1-collision risk); Col. 5, lines 21-25; i.e., in above-described Example 1, because the corrected AP judgment threshold is 100%, the ECU 1 does not judge that the accelerator operation is abnormal (YES at S7) unless the accelerator is stepped on by 100%). Therefore, Tokimasa does teach the claim limitations as presented in amended claim 1. 
Additionally, applicant has asserted that it is clear that "the upper limit when the specified object is not an obstacle is smaller than the upper limit when the specified object is not an obstacle.” The quoted claim limitation remains indefinite as the limitation is comparing “not an obstacle” to “not an obstacle”. The upper limit when the object is not an obstacle can not be smaller that the upper limit when the object remains not an obstacle.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 16, “when the specified object is not an obstacle” should have a semicolon at the end.
In claim 7, line 6, “in addition whether or not the specified object is an obstacle” should read “in addition to whether or not the specified object is an obstacle”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In lines 14-16 of claim 1, the limitation stating “wherein an upper limit when the specified object is not an obstacle is smaller than an upper limit when the specified object is not an obstacle” is indefinite because it is unclear whether the upper limit of the erroneous stepping risk is smaller when the object is an obstacle or is not an obstacle. For examination purposes, examiner has interpreted the upper limit of the erroneous stepping risk to be smaller when the specified object is not an obstacle. 
Claims 2-7 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim. Claims 2-7 all depend on claim 1 which is previously rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokimasa et al. (U.S. Patent No. 9026333; hereinafter Tokimasa).
Regarding claim 1, Tokimasa teaches a vehicle control apparatus (Tokimasa: Col. 2, lines 35-37; i.e., a vehicle control device according to the present embodiment is mounted in a vehicle),
configured to: specify an object, which is ahead of the host vehicle, and which affects traveling of the host vehicle; (Tokimasa: Col. 2, lines 43-45; i.e., the peripheral monitor sensor 3 detects the positions of various objects present in the periphery of the vehicle; see Fig. 4 for example objects in front of a host vehicle which affect the course of the course vehicle);
specify whether or not the specified object is an obstacle (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle);
determine an upper limit of an erroneous stepping risk on the basis of the specified object (Tokimasa: Col. 3, lines 11-19; i.e., the risk calculating section 1A calculates the degree of risk to the vehicle (specifically, the risk of collision with an object) … The accelerator position threshold calculating section 1B calculates an accelerator position threshold (a corrected AP judgment threshold, described hereafter) based on the degree of risk calculated by the risk calculating section 1A; the upper limit threshold is determined based on the risk of collision with a specific object),
wherein the erroneous stepping risk indicates an extent of a risk caused by erroneous stepping on an accelerator pedal (Tokimasa: Col. 3, lines 11-15; i.e., the risk calculating section 1A calculates the degree of risk to the vehicle (specifically, the risk of collision with an object), based on the distance, relative velocity, and relative acceleration with the object detected by the peripheral monitor sensor 3) in which a driver of the host vehicle 10erroneously steps the accelerator pedal instead of a brake pedal (Tokimasa: Col. 6, lines 7-9; i.e., when the risk is high, the ECU 1 judges that the accelerator operation is abnormal (YES at S7) upon the accelerator being even lightly stepped on);
wherein the upper limit corresponds to a maximum erroneous stepping risk that the erroneous stepping risk can take (Tokimasa: Col. 5, lines 21-25; i.e., in above-described Example 1, because the corrected AP judgment threshold is 100%, the ECU 1 does not judge that the accelerator operation is abnormal (YES at S7) unless the accelerator is stepped on by 100%; in example 1, the accelerator can be stepped on by up to 100%),	wherein the maximum erroneous stepping risk changes according to the specified object (Tokimasa: in Example 2, the ECU 1 judges that the accelerator operation is abnormal when the accelerator is stepped on by 60%. In Example 3, the ECU 1 judges that the accelerator operation is abnormal when the accelerator is even slightly stepped on; the maximum stepping risk changes based on the collision risk with the specified object);
arithmetically operate an erroneous stepping risk so that the determined upper limit is not exceeded (Tokimasa: Col. 4, lines 35-37; i.e., the ECU 1 then calculates the collision risk by multiplying the acquired collision risks with one another; see Fig. 3 for an explanatory diagram of an overview of a calculation of collision risk in the processing operations performed by the vehicle control device; Col. 4, lines 59-67; i.e., the ECU 1 corrects the accelerator position judgment threshold (referred to hereinafter as an AP judgment threshold) by a following formula based on the calculated collision risk… Corrected AP judgment threshold = reference AP judgment value x (1-collision risk); the collision risk is dependent on the specified object and if the threshold is 100% it is not exceeded) on the basis of the specified object (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle),
wherein the upper limit when the specified object is not an obstacle is smaller than the upper limit when the specified object is an obstacle (Tokimasa: Col. 4, lines 10-15; i.e., table 2 expressing a correlation between relative velocity and collision risk expresses a correlation in which the collision risk is also 0 when the relative velocity is 0. The collision risk monotonically increases as the relative velocity increases, and converges at 1 in a curve in an asymptotic manner; As displayed in Fig. 5B, the abnormality judgement is lower in the low collision risk objects than in the higher collision risk objects);
perform a suppression control of suppressing a driving force of the host vehicle when an operation amount condition associated with an operation amount of the accelerator pedal is satisfied (Tokimasa: Col. 5, lines 18-39; i.e., when judged that the accelerator position exceeds the corrected AP judgment threshold (YES at S7), the ECU 1 performs control to suppress a dangerous situation for the vehicle at S8 and S9 … the ECU 1 calculates each target value so as to reduce output from the engine 7 and suppress acceleration of the vehicle, and apply braking force by the brake actuator 9 and suppress the cruising speed of the vehicle),
wherein the operation amount condition is determined in 15accordance with the arithmetically operated erroneous stepping risk (Tokimasa: Col. 3, lines 15-19; i.e., the accelerator position threshold calculating section 1B calculates an accelerator position threshold based on the degree of risk calculated by the risk calculating section 1A),
and moderate an extent of suppression of the driving force in the suppression control when the arithmetically operated erroneous stepping risk is low, in comparison with when the arithmetically operated erroneous stepping risk is high (Tokimasa: Col. 5, lines 33-39; i.e., the ECU 1 calculates a control amount (or in other words, a target value) of an actuator (or in other words, the engine 7 and the brake actuator 9). In other words, the ECU 1 calculates each target value so as to reduce output from the engine 7 and suppress acceleration of the vehicle, and apply braking force by the brake actuator 9 and suppress the cruising speed of the vehicle; See Fig. 2, step S8 where control amount of actuator is calculated based on risk level).
Regarding claim 2, Tokimasa teaches the vehicle control apparatus according to claim 1. Tokimasa further teaches wherein 25said vehicle control apparatus further is configured to predict a course of the host vehicle (Tokimasa: Col. 2, lines 50-55; i.e., the relative velocity calculating section 3B calculates the relative velocity (positive value in the approaching direction) between the object and the vehicle by differentiating the distance calculated by the distance calculating section 3A with respect to time; by determining that the vehicle and the object are approaching each other, the vehicle control device is predicting that the host vehicle will continue along the current heading);
and specify the object on the basis of the predicted course (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle; the ECU makes this judgement based on the acquired relative velocity which includes determined object heading).
Regarding claim 3, Tokimasa teaches the vehicle control apparatus according to claim 1. Tokimasa further teaches wherein it is harder to satisfy the operation amount condition when the arithmetically operated erroneous stepping risk is low, than the operation amount condition when the arithmetically operated erroneous stepping risk is high (Tokimasa: Col. 6, lines 11-20; i.e., as the risk changes to intermediate and low, the ECU 1 does not judge that the accelerator operation is abnormal unless the accelerator is further stepped on, nor does the ECU 1 perform the above-described control operation to suppress a dangerous situation. Therefore, discomfort experienced by the driver in response to whether or not the control operation for suppressing a dangerous situation (S8 and S9) is performed can be suppressed; due to the increased difficulty to satisfy the operation amount condition, the suppression control is prevented to avoid driver discomfort).
Regarding claim 4, Tokimasa teaches the vehicle control apparatus according to claim 1. Tokimasa further teaches wherein said vehicle control apparatus is configured to arithmetically operate the erroneous stepping risk on the basis of at least one of a speed limit determined in accordance with whether or not the specified object is an obstacle, a space into which the host vehicle can 15enter in a position of the specified object, a speed of the host vehicle, and a distance between the host vehicle and the specified object (Tokimasa: Col. 3, lines 11-15; i.e., the risk calculating section 1A calculates the degree of risk to the vehicle based on the distance, relative velocity, and relative acceleration with the object detected by the peripheral monitor sensor 3), in addition to whether or not the specified object is an obstacle (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle).
Regarding claim 5, Tokimasa teaches the vehicle control apparatus according to claim 2. Tokimasa further teaches wherein it is harder to satisfy the operation amount condition when the arithmetically operated erroneous 20stepping risk is low, than the operation amount condition when the arithmetically operated erroneous stepping risk is high (Tokimasa: Col. 6, lines 11-20; i.e., as the risk changes to intermediate and low, the ECU 1 does not judge that the accelerator operation is abnormal unless the accelerator is further stepped on, nor does the ECU 1 perform the above-described control operation to suppress a dangerous situation. Therefore, discomfort experienced by the driver in response to whether or not the control operation for suppressing a dangerous situation (S8 and S9) is performed can be suppressed; due to the increased difficulty to satisfy the operation amount condition, the suppression control is prevented to avoid driver discomfort).
Regarding claim 6, Tokimasa teaches the vehicle control apparatus according to claim 2. Tokimasa further teaches wherein said vehicle control apparatus is configured to arithmetically operate the erroneous 25 stepping risk on the basis of at least one of a speed limit determined in 26accordance with whether or not the specified object is an obstacle, a space into which the host vehicle can enter in a position of the specified object, a speed of the host vehicle, and a distance between the host vehicle and the specified object (Tokimasa: Col. 3, lines 11-15; i.e., the risk calculating section 1A calculates the degree of risk to the vehicle based on the distance, relative velocity, and relative acceleration with the object detected by the peripheral monitor sensor 3), in addition to whether or not the specified object is an obstacle (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle).
Regarding claim 7, Tokimasa teaches the vehicle control apparatus according to claim 3. Tokimasa further teaches wherein said vehicle control apparatus is configured to arithmetically operate the erroneous stepping risk on the basis of at least one of a speed limit determined in accordance with whether or not the specified object is an obstacle, a space into which the host vehicle can enter in a position of the specified object, a speed of the host vehicle, and a distance 10between the host vehicle and the specified object (Tokimasa: Col. 3, lines 11-15; i.e., the risk calculating section 1A calculates the degree of risk to the vehicle based on the distance, relative velocity, and relative acceleration with the object detected by the peripheral monitor sensor 3), in addition to whether or not the specified object is an obstacle (Tokimasa: Col. 3, lines 41-44; i.e., the ECU 1 judges whether or not the object is a control subject, or in other words, whether or not the object is an obstacle that may collide with the vehicle).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661